          Case 1:20-cv-03178-LJL Document 64 Filed 06/04/20 Page 1 of 2



                                      Robert Rotman, Esq.
                                  305 East 24th Street Ste. 17R
                                      New York, NY 10010
                                        (646) 606-4867
                                    rrotmanlaw@gmail.com


June 4, 2020

Via ECF and email (LimanNYSDChambers@nysd.uscourts.gov)

Hon. Lewis J. Liman
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
Room 701
New York, NY 10007

Re:    HC2, Inc. v. Andrew Delaney, Case No.: 1:20-cv-03178-LJL

Dear Judge Liman:

I represent the defendant in the above-captioned action and wish to clarify our positions without
requesting any specific relief.

Further to Your Honor’s order on May 26, 2020 for the parties to confer regarding the sealing of
documents in this case and to report back to the Court within one week, I conferred by telephone
with counsel for the plaintiff, Ann M. St. Peter-Griffith, on Monday afternoon, June 1, 2020.

However, except for two documents nos. 50 (HC2’s proposed findings of fact and conclusions of
law) and 52 (HC2’s memorandum of law), we have a fundamentally different view regarding what
should be sealed and were unable to agree as to the other currently sealed documents.

Regarding attachments nos. 1-46 to my affirmation, which were filed under seal by Ronald R.
Rossi, Esq. on May 20, 2020 and which are as of this writing still sealed, these are printouts of
readily available public information on the worldwide web. This is a disparate untied issue from
the sealing of the Florida complaint.

It is not clear to the defendant why the plaintiff chose to file certain documents publicly while
filing others under seal and what its criteria were in doing so.

Mr. Rossi’s letter to the Court dated June 3, 2020 merely represents the plaintiff’s biased point of
view.




                                                 1
            Case 1:20-cv-03178-LJL Document 64 Filed 06/04/20 Page 2 of 2



The plaintiff also states: “Notably, the Florida Complaint still remains under seal, is awaiting court
action, and HC2 has been advised that the parties to that action are conferring about hearing
dates.”1

The Florida case was voluntarily withdrawn prior to an answer being filed and has already been
sealed. Pino v. Bank of N.Y., 121 So. 3d 23 (Fla. 2013) (“The effect of the filing of a notice of
dismissal pursuant to Rule 41(a)(1)(i) is to leave the parties as though no action had been
brought.”). A “quick call” with the Florida court has been scheduled for June 22, 2020 due to the
Florida defendants’ counsel’s request but this is pro forma.

In his letter’s citation of the Lugosch decision, the plaintiff quotes generalized language from the
opinion but doesn’t apply it to the documents in this case. A withdrawn complaint is not a “judicial
document” to which there exists “an immediate right of access both under the common law and
the First Amendment.” The plaintiff cites the conclusion of Lugosch without the analysis. The
46 exhibits to the Rotman affirmation are mere examples of content within the John Doe Florida
complaint that is in the public domain. They are not the same thing as the Florida complaint and
are, at best, an example of a subset of facts in the Florida complaint.

Generally, the plaintiff asserts the broadest confidentiality regarding its client and issues of
importance to it, but it has gone out of its way to expose the defendant as the John Doe in the
Florida case.2 See, e.g,. paragraph 9 of HC2’s complaint “The State Court Complaint names the
plaintiff as ‘John Doe,’ but the allegations in that complaint -- including allegations quoting HC2’s
emails to Delaney regarding suspension of the Project -- leave no doubt whatsoever that Delaney
is the unnamed plaintiff.”

On the second issue, regarding the case management plan, the defendant proposes to extend all of
the post-deposition deadlines by 30 days. The defendant had asked about this at the pretrial
conference before the case management order was signed at which time the issue was left open for
reconsideration in the future. Mr. Rossi’s representation that the Court foreclosed revisiting this
issue is inaccurate (“Mr. Delaney had originally argued for these enlarged dates but the Court did
not adopt them.”).

Respectfully submitted,
/s/Robert Rotman, Esq.
Robert Rotman, Esq.




1
 The plaintiff’s counsel always seems to know everything that is happening with the Florida case (“has been advised”),
even though they are not representing anyone in that action.
2
 The Eleventh Circuit has allowed anonymous filing if the plaintiff possesses “a substantial privacy right which
outweighs the customary and constitutionally-embedded presumption of openness in judicial proceedings.” Doe v.
Frank, 951 F.2d 320, 323 (11th Cir. 1992).

                                                          2
